Citation Nr: 1113261	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-21 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from March 1978 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This case was previously before the Board in October 2009, and remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there has not been substantial compliance with the mandates of the October 2009 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  As noted in the October 2009 remand, the appellant contends that he has PTSD as a result of a personal assault that occurred when he was on base at Camp Kinser in Okinawa.  He reported that one night, there was a racially motivated fight in which many people were injured.  He reported that while he was waiting for a bus, three to four men jumped him, beat him and sodimized him.  He stated that he went to sick call and reported the crime to the Criminal Investigative Division (CID), which began to investigate the incident.  He stated that CID later informed him that they were dropping the investigation because he was about to rotate back to the United States, it made the Marine Corps look bad, and there were many other incidents to investigate because of the riot.  In a February 2006 stressor statement, the appellant stated that the incident occurred in 1980 or 1981.  

In the October 2009 remand, the Board requested that the Agency of Original Jurisdiction (AOJ) forward the information provided by the appellant concerning the specific circumstances of his alleged personal assault stressor, and a copy of the service records documenting his assignments, to the appropriate agency to request a copy of the CID investigation report produced following the incident which occurred while the appellant served in Okinawa from September 1980 to October 1981.  The AOJ sent a letter dated in March 2010 to the Naval Criminal Investigative Service requesting copies of any investigative reports relating to the assault between April 1981 and August 1981.  In a May 2010 response, the Naval Criminal Investigative Service responded that there was no record of a Naval Criminal Investigative Service investigation.  However, as noted above, the Board specifically requested that the AOJ obtain a copy of the CID investigation report produced following the incident which occurred while the appellant served in Okinawa from September 1980 to October 1981.  In a March 2006 statement the appellant reported that he tried to get within a six month time frame of April 1981 to August 1981.  However, as the appellant originally stated that the stressor occurred in 1980 or 1981 and the Board specified a timeframe of September 1980 to October 1981, the March 2010 records request did not comply with the October 2009 remand.  The Board remand also requested that a copy of the service records documenting his assignments be provided to the appropriate agency.  This was also not accomplished.  

The Board is obligated by law to ensure that the AOJ complies with its directives.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the case must be remanded to request a copy of the CID investigation report produced following the claimed incident which occurred while the appellant served in Okinawa from September 1980 to October 1981.

Accordingly, the case is REMANDED for the following action:

1. Forward the information provided by the appellant concerning the specific circumstances of his alleged personal assault stressor (summarized above), and a copy of the service records documenting his assignments, to the appropriate agency to request a copy of the CID investigation report produced following the incident which occurred while the appellant served in Okinawa from September 1980 to October 1981.  The agency should provide a negative response if no such report exists.

2. If, and only if, a claimed stressor has been verified, arrange for an examination of the appellant by an appropriate VA examiner to determine the diagnosis of any psychiatric disorders that are present.  The examination should be conducted in accordance with DSM-IV.  Furnish the examiner a complete and accurate account of the stressor determined to be established by the record and the examiner must be instructed that only those events as reported in the record may be considered for the purpose of determining whether the inservice stressor caused current psychiatric symptoms and whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied by the inservice stressor.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examination report should reflect review of pertinent material in the claims file, including the service and historical records which describe the details of the stressful event found to have been established by the originating agency.  Any opinion expressed must be accompanied by a detailed rationale.  All necessary tests and studies should be conducted.

3. Thereafter, readjudicate the issue on appeal of entitlement to service connection for PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


